DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-5, 7, 10-13, 15-18, 21, 24, 25, 27 and 34 in the amendment filed on 5/18/2022. Claims 1-34 are currently pending in the present application.
Drawings
The drawings were received on 5/18/2022. These drawings are acceptable.

Response to Arguments
Applicant’s arguments filed on 5/18/2022 with respect to the claims 1-34 have been fully considered but they are moot in view of the new ground(s) of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claim 1, the added limitations:
	“providing a programmable hardware at a position along the at least one control channel” where in the “programmable hardware” was not described in the Applicant’s instant specification. Clarification is respectfully required.
	“comparing, in the control channel and via the programmable hardware, the control data to predetermined associated protocol data properties to be supported so as to check whether the control data indicates that the associated protocol data conforms to at least one predetermined protocol mode criteria without checking the protocol data in the data channel directly” that contains subject matter was not described in pages 3, 4, 12 and 16 of the Applicant’s instant specification as noted in the Remarks. Clarification is respectfully required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claim 1, the claim recites “comparing, in the control channel and via the programmable hardware, the control data to predetermined associated protocol data properties to be supported so as to check whether the control data indicates that the associated protocol data conforms to at least one predetermined protocol mode criteria without checking the protocol data in the data channel directly” which renders the claim indefinite because it is unclear as what/how the “protocol mode criteria” is identified or recognized in order to be used in comparing step. There appear to be missing essential elements. Furthermore, the claims provide no standard for defining the scope of the “criteria”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite’. See MPEP 2173.05()V). Clarification or correction is respectfully requested.
	In addition, claim 1 recites, in the limitation above, the term “whether” as being indefinite in that it fails to point out what is included or excluded by the claim language. However, it is unclear. Such limitation is not defined by the claimed language. Appropriate correction is required.
	
	As per claim 16, the claim recites “wherein the high speed channel is unidirectional permitting passage of data from the first data device to the second data device only (or when the high speed channel is reversed, from the second data device to the first data device only)”, which renders the claim indefinite because it is unclear as whether the feature of “(or when the high speed channel is reversed, from the second data device to the first data device only)” is included or excluded in the claim. Correction is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-34 would be allowable if rewritten or amended to overcome the rejections under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Reasons for Allowance
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of Applicant's Remarks filed on May 18, 2022 (i.e., pages 12-14) with respect to the claim limitations point out and make clear the reason claims are patentable over the prior arts of record such as Whitby-Strevens (US No. 2013/0195160 A1), and Makiou Abdelhamid et al. “Improving Web Application Firewalls to detect advanced SQL injection attacks", 2014 10TH INTERNATIONAL CONFERENCE ON INFORMATION ASSURANCE AND SECURITY, IEEE, 28 November 2014, pages 35-40, (hereinafter “Makiou et al.”). Thus, the reason for allowance is probably evident from the record and no statement for Examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/28/2022